Citation Nr: 1530512	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for epilepsy, claimed as a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2000 to September 2000, and from January 2003 to July 2003, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

The Veteran's seizure disorder manifested within one year of separation from active service and was officially diagnosed as epilepsy. 


CONCLUSION OF LAW

The criteria for service connection for epilepsy have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedurally, the Board notes that the Veteran was denied service connection for a seizure disorder in an October 2006 rating decision of which he was notified in a November 2006 mailing.  In November 2006 the Veteran submitted a statement to the RO requesting reconsideration of the denial of service connection, followed by a subsequent statement in May 2007.  In September 2007, the RO sent the Veteran an Appeals Process Request letter, informing him that his prior statements had been accepted as notices of disagreement (NOD) and as such, his claim was now appellate status and he would be receiving a statement of the case (SOC).  Nearly a year following this letter, in August 2008, the RO sent the Veteran another letter informing him that his statements were in fact not considered NODs, but were rather requests for reconsideration and his claim was not in appellate status.

As the August 2008 letter was sent after the November 2006 rating decision had become final, the Board finds that it would be prejudicial to the Veteran to consider his November 2006 and May 2007 statements requests for reconsideration rather than NODs.  Further, as the Veteran did not submit any additional evidence or argument following the September 2007 letter, it is reasonable to assume that he relied upon that letter and, believing his claim is an appellate status, was awaiting receipt of a SOC.  Therefore, the Board accepts the Veteran's November 2006 statement as a NOD and considers the November 2006 rating decision as the rating decision on appeal and the effective date based on the decision herein should be assigned accordingly.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service (one year for epilepsy).  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he is entitled to service connection for a seizure disorder, diagnosed as epilepsy, on the basis that such disability was caused by or related to his active service.  The Veteran reported that he had no history of seizures until his first seizure in June 2004 and that he believed his seizure disorder was possibly related to vaccines received prior to deploying to Iraq.

Review of the Veteran's active duty service medical records is silent for any complaints, treatment, or diagnosis related to a seizure disorder or epilepsy.

Post active duty medical records show that on June 12, 2004 the Veteran was treated at the Cincinnati Ohio VA medical Center (VAMC) following a seizure, when it was noted that this was the first seizure the Veteran had experienced.  The Veteran was treated again in late June 2004 following a second seizure and prescribed Dilantin.  In July 2004, the Veteran was given an official diagnosis of epilepsy and continued to receive medical treatment from the VAMC neurology/epilepsy clinic from that point forward.

The Board notes that at his initial treatment visit in June 2004 the Veteran was asked about a history of head injury at which point he reported a pre-service closed wound head injury and the treatment provider noted no history of sequelae related to that injury.  However the Board notes that in the November 2006 rating decision that RO used this statement as a basis for their denial, noting that the Veteran's pre-existing head injury caused his seizure disorder.  A review of the Veteran's enlistment examination and all additional service medical records is silent for any history of head injury and therefore the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C.A. § 1111.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995)

In sum, the evidence indicates that the Veteran began exhibiting manifestations of a seizure disorder, officially diagnosed as epilepsy, within one year of separation from active service, that epilepsy is a chronic disease subject to presumptive service connection under 3.309(a), that at the time the Veteran filed his claim in July 2005, his epilepsy was compensable to at least 10 percent pursuant to Diagnostic Code 8910, and that the evidence of record does not serve to rebut the presumption of soundness.  Therefore, the Board finds that service connection for epilepsy is warranted.  


ORDER

Entitlement to service connection for epilepsy is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


